DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 June 2021 has been entered.  Claims 1-19 are now pending.  The Examiner acknowledges the amendments to claims 1-4, 6, 8-12, 18 and 19.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to because Fig. 3 contains text which has improper shading and is thus illegible.  For instance, it appears that the bottom right reference character is “24” however this is somewhat unclear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2, 3, 9, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

10.	At line 1 of claim 3, it is unclear if “a sub-atmospheric pressure” is the same as or different than “a sub-atmospheric pressure” recited at line 15 of claim 6 from which claim 3 depends.  
11.	At line 12 of claim 9, it is unclear if “means for penetration of a seal” is the same as or different than “means for penetration of a seal” recited at line 3 of claim 9.
12.	Claim 12 is unclear as it appears to be grammatically incorrect and it is unclear if the device further comprises “a means for facilitating a transportation of oral fluids” or not.  For purposes of examination, it will be construed to be dependent upon claim 11.
13.	Claim 18 is unclear as it appears to be grammatically incorrect and it is unclear if the device further comprises “a means for facilitating a transportation of oral fluids” or not.  Further, a method step does not appear to be further recited.  For purposes of examination, it will be construed to be a step further limiting the device.  

Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 1-3, 6 and 13-17 are rejected under 35 U.S.C. 102(a) as being anticipated by Suhonen (WO 97/20502; see previously provided English translation).  Regarding claim 6, Suhonen discloses a device (Fig. 9) configured for the collection of oral fluids comprising: a collecting member (pacifier of Fig. 1), the collecting member comprising a flexible intra oral member 1 and a rigid member 9 (plate – pg. 4), wherein the flexible intra oral member comprises at least one opening (elements 4 or 7 – Fig. 3 and pages 3-4), and a sealed evacuated sample container 28 (aspirator; Fig. 9 and pg. 7), the sealed evacuated sample container comprising a seal wherein, the collecting member is configured such that, when the flexible intra oral member is present in an oral cavity and when being sucked, a negative pressure inside the flexible intra oral member is provided which enables the collection of oral fluids within the flexible intra oral member; and the sealed evacuated sample container is configured to be activated by breaking the seal of the sealed evacuated sample container so that collected oral fluids are transferred from said flexible intra oral member to said sealed evacuated sample container by activation of a sub-atmospheric pressure in the sealed evacuated sample container (axial movement of plunger of aspirator 28, which is sealed as conventional in the art, would enact breaking of the seal so that fluids from the intra oral member would be transferred to the “sample container”/aspirator) (Fig. 9 and pg. 7).  Regarding claim 13, the device has an internal volume comprising a liquid (oral fluid/saliva – pages 6-7).  Regarding claim 14, the device has an internal volume comprising a biosensor (“color indicator” – page 6).  Regarding claim 15, the liquid .
Regarding claim 1, Suhonen discloses a method for collecting oral fluids in the device according to claim 6, the method comprising the steps of: providing the collecting member configured for the collection of oral fluids when present in the oral cavity, the collecting member comprising the flexible intra oral member and the rigid member, the flexible intra oral member comprising the at least one opening, and the sealed evacuated sample container (see rejection of claim 6); placing of the flexible intra oral member in the oral cavity (page 6); collecting the oral fluids in the flexible intra oral member (page 6); and transferring at least part of the oral fluids from the flexible intra oral member into the sealed evacuated sample container by activation of the sub-atmospheric pressure in the evacuated sample container (page 7).  Regarding claim 2, the collecting member is configured such that the negative pressure inside the flexible intra oral member when present in the oral cavity is provided which enables the collection of oral fluids within the flexible intra oral member (movement of plunger of aspirator 28, would enact breaking of the seal and hence a negative pressure which would result in fluids from the intra oral member being transferred to the “sample container”/aspirator) (Fig. 9 and pg. 7).  Regarding claim 3, a sub-atmospheric pressure of the evacuated sample container is activated regardless as a negative pressure is .

Allowable Subject Matter
17.	Claims 4, 5, 7, 8, 10, 11 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 4, while the prior art teaches a device configured for the collection of oral fluids comprising: a collecting member, the collecting member comprising a flexible intra oral member and a rigid member, wherein the flexible intra oral member comprises at least one opening, and a sealed evacuated sample container, the sealed evacuated sample container comprising a seal wherein, the collecting member is configured such that, when the flexible intra oral member is present in an oral cavity and when being sucked, a negative pressure inside the flexible intra oral member is provided which enables the collection of oral fluids within the flexible intra oral member; and the sealed evacuated sample container is configured to be activated by breaking the seal of the sealed evacuated sample container so that collected oral fluids are transferred from said flexible intra oral member to said sealed evacuated sample container by activation of a sub-atmospheric pressure in the sealed evacuated sample container, and a method for collecting oral fluids in the device, the method comprising the steps of: providing the collecting member configured for the collection of oral fluids when present in the oral cavity, the collecting member comprising the flexible intra oral member and the rigid member, the flexible intra oral member comprising the at least one opening, and 
18.	Regarding claim 7, while the prior art teaches a device configured for the collection of oral fluids comprising: a collecting member, the collecting member comprising a flexible intra oral member and a rigid member, wherein the flexible intra oral member comprises at least one opening, and a sealed evacuated sample container, the sealed evacuated sample container comprising a seal wherein, the collecting member is configured such that, when the flexible intra oral member is present in an oral cavity and when being sucked, a negative pressure inside the flexible intra oral member is provided which enables the collection of oral fluids within the flexible intra oral member; and the sealed evacuated sample container is configured to be activated by breaking the seal of the sealed evacuated sample container so that collected oral fluids are transferred from said flexible intra oral member to said sealed evacuated sample container by activation of a sub-atmospheric pressure in the sealed evacuated sample container, the prior art of record does not teach or fairly suggest a device configured for the collection of oral fluids as claimed by Applicant, wherein the rigid member is configured to accommodate an axial movement of the sealed 
19.	Regarding claims 8 and 10, while the prior art teaches a device configured for the collection of oral fluids comprising: a collecting member, the collecting member comprising a flexible intra oral member and a rigid member, wherein the flexible intra oral member comprises at least one opening, and a sealed evacuated sample container, the sealed evacuated sample container comprising a seal wherein, the collecting member is configured such that, when the flexible intra oral member is present in an oral cavity and when being sucked, a negative pressure inside the flexible intra oral member is provided which enables the collection of oral fluids within the flexible intra oral member; and the sealed evacuated sample container is configured to be activated by breaking the seal of the sealed evacuated sample container so that collected oral fluids are transferred from said flexible intra oral member to said sealed evacuated sample container by activation of a sub-atmospheric pressure in the sealed evacuated sample container, the prior art of record does not teach or fairly suggest a device configured for the collection of oral fluids as claimed by Applicant, wherein the device further comprises: a guiding member configured for accommodating an axial movement of the sealed evacuated sample container, the guiding member configured for enabling removable attachment to the rigid member of the collecting member; wherein the collecting member is configured such that the negative pressure inside the flexible intra oral member when present in the oral cavity is provided which enables the collection of oral fluids within the flexible intra oral member and the collecting member comprises means for penetration of the seal of the sealed evacuated sample container.

21.	Regarding claim 19, while the prior art teaches a device configured for the collection of oral fluids comprising: a collecting member, the collecting member comprising a flexible intra oral member and a rigid member, wherein the flexible intra oral member comprises at least one opening, and a sealed evacuated sample container, the sealed evacuated sample container comprising a seal wherein, the collecting member is configured such that, when the flexible intra oral member is present in an oral cavity and when being sucked, a negative pressure inside the flexible 
22.	Claims 9, 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
23.	Applicant’s arguments filed 4 June 2021 with respect to the drawings have been fully considered and are persuasive, however the most recent submission contains improper shading as outline above.  

24.	Applicant’s arguments filed 4 June 2021 with respect to the objections to claims 1, 6, 9, 11 and 19 have been fully considered and are persuasive.

25.	Applicant’s arguments filed 4 June 2021 with respect to the rejection of claims 1-19 under 35 U.S.C. 112(b) have been fully considered, however new rejections were set forth in light of the amendments, to include a rejection under 35 U.S.C. 102(a)(1) to Suhonen in light of the amendments effectively broadening the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791